This is a complaint againt the respondent for the violation of a traffic ordinance of the City of Bangor. At the close of the evidence respondent moved for a directed verdict in his favor. This was refused by the presiding Justice and a verdict of guilty was rendered by the jury. Thereupon the respondent alleged exceptions. At the Portland Law Term the entry was made that briefs should be filed on or before August 1, 1920, or exceptions would be overruled. No brief has been filed by the respondent and the entry must therefore be, Exceptions overruled. Judgment for the State.